Citation Nr: 9913401	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for PTSD.  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefit sought on appeal.  He maintains, in substance, that 
while serving as a light weapons infantryman in the 
Demilitarized Zone (DMZ) separating North and South Korea, 
three of his comrades were killed in a firefight between U.S. 
and North Korean forces.  The veteran asserts that he 
currently experiences nightmares and flashbacks as a result 
of these experiences, and is also precluded from obtaining or 
retaining gainful employment.  Therefore, a favorable 
determination has been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran's claim for 
service connection for PTSD is not well grounded.  


FINDING OF FACT

There is no competent evidence that the veteran currently has 
PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If a condition noted during 
service is generally not shown to be chronic, then continuity 
of symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.304(b) (1998)

For claims involving PTSD, service connection requires 
medical evidence establishing a clear diagnosis of this 
disorder, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link established by 
medical evidence, between the current medical symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In reviewing any claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81.  

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate the incurrence of a 
disease or injury in service, and the existence of a current 
disability.  In addition, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown throughout the medical evidence.  See 
Epps v. Gober, 126 F.3d 1465 (1998).  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period, and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, (i.e., if a chronic 
disorder is not noted in service), a claim may be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) 
"if the condition is observed during service or during any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent medical evidence 
relates the present condition to that symptomatology."  
Savage, 10 Vet. App. at 498.  

The veteran's service personnel records show that he served 
in the Republic of South Korea in 1971.  His service medical 
records are negative for any complaint or diagnosis of a 
psychiatric disorder.  A psychiatric profile conducted in 
conjunction with the veteran's service separation physical 
examination shows him to be normal in all respects.  

The first indication of any treatment for psychiatric 
disorders is noted in VA treatment inpatient records dated in 
September through October 1976.  The veteran was diagnosed as 
having a character disorder with polysubstance abuse.  His 
treating physician noted that the veteran's demonstrated 
characteristics included immaturity, passive-aggressive 
behavior, and feelings of inadequate character.  No diagnosis 
of PTSD was given, and none of the symptoms were noted to 
have been the result of any incident of his active service.  

The record shows that the veteran sought treatment for 
psychiatric disorders on a continuous basis following the 
1976 hospitalization, and a treatment summary provided by 
James M. Shulman, Ph.D., dated in May 1986 indicates that the 
veteran was treated for nervousness, anxiety, and dysthymic 
symptoms.  A VA rating examination report dated in June 1986 
concluded with a diagnosis of mixed personality disorder with 
a history of polysubstance abuse.  The veteran did not 
complain of any traumatic experiences in service, and the 
examiner did not relate the veteran's symptoms to his 
service.  

Treatment records dating from approximately May 1989 through 
July 1994 from the Sullivant Medical Center show that the 
veteran was treated throughout this period for anxiety 
neurosis, depression and other psychiatric disorders.  None 
of the diagnoses included PTSD.  Likewise, treatment records 
from the West Broad Street Medical Center dating from April 
1986 through November 1996 show that the veteran was treated 
for a variety of psychiatric disorders including anxiety, 
insomnia, malaise, depression, and polysubstance abuse.  
Again, however, there was no diagnosis of PTSD or any 
indication of service incurrence.  VA treatment records dated 
in May 1996 do not indicate any complaint of service 
incurrence of the veteran's symptomatology, and do not 
include any diagnosis of PTSD.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in May 1998.  He testified that while 
stationed in South Korea, he served in the DMZ.  He stated 
that three members of his company were killed in a firefight, 
and that throughout his service in the DMZ, he was subjected 
to a great deal of stress and tension resulting from 
aggressive behavior by the North Korean troops.  He testified 
that he experienced flashbacks, nightmares, and that he had 
been treated for PTSD since he had returned home from Korea.  
He further indicated that recurrent memories of his service 
in the DMZ precluded him from being able to retain any sort 
of gainful employment.  

The Board has reviewed the objective medical evidence, and 
finds that the veteran has not produced any competent medical 
evidence that he currently suffers from PTSD, or that 
establishes a nexus or a link between any currently diagnosed 
psychiatric disorder and his active service.  He has not been 
given a clear diagnosis of PTSD, as required by 38 C.F.R. 
§ 3.304(f) (1998).  The Board notes that the veteran has been 
seen for psychiatric disorders since 1976, but none of these 
disorders are related to his active service, and not until 
recently has the veteran asserted that these psychiatric 
symptoms are manifestations of PTSD.  The earliest records of 
treatment, dated in September and October 1976, show that he 
was diagnosed with a character disorder and polysubstance 
abuse.  His treating physicians found him to be immature, 
passive-aggressive, and of inadequate character.  It was 
determined at that time that his drug and alcohol abuse and 
fighting were outward manifestations of his feelings of 
inadequacy.  

The record shows that the veteran has been treated for a 
variety of other disorders including anxiety, insomnia, 
anxiety neurosis, depression, nervousness, and has been shown 
to demonstrate dysthymic characteristics.  However, none of 
these disorders have been shown to be related to his active 
service, and the issue of PTSD has not been raised.  None of 
the medical records presented contain any medical opinion 
that the veteran currently has PTSD.  

The veteran appeared at a personal hearing in May 1998 in 
which he testified that he knew three individuals of his 
company who had been killed in a firefight in the DMZ.  He 
testified that this incident, in addition to the stresses of 
serving in that environment directly caused him to develop 
PTSD.  He indicated that he currently sought treatment for 
mental problems at VA health care facilities.  VA medical 
treatment records were obtained, but failed to include any 
diagnosis of PTSD.  Rather, these records, dated in May 1996, 
show that the veteran was treated for alcohol and substance 
dependence and dysthymia.  Likewise, there is no mention in 
these records that the veteran reported experiencing such 
symptoms as nightmares, flashbacks, or other problems he 
claims to have suffered as a result of the alleged firefight 
in the DMZ. 

Further, lay statements and testimony by the veteran that he 
currently has PTSD, and that his current psychiatric 
symptomatology is the result of his active service or the 
result of his experiences in the DMZ, do not constitute 
competent medical evidence of a nexus or link between such 
disorders and his active service.  As a lay person, without 
medical training or expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 21, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, as 
the evidence presented fails to show a current diagnosis of 
PTSD, or otherwise establish a nexus between the veteran's 
psychiatric disorders and his active service, the Board finds 
that his claim is not well grounded, and must be denied on 
that basis.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for PTSD.  The Board has not been made aware of 
any additional relevant evidence which could serve to well 
ground the veteran's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994). 

In addition, the Board recognizes that this appeal is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim in the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded, but rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Moreover, the Board 
views its discussion as sufficient to inform the veteran of 
the evidence necessary to file a well-grounded claim for 
service connection for PTSD.  See Robinette, 8 Vet. App. at 
77-78.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





